t c summary opinion united_states tax_court guido lemos and adabelle herrera-lemos petitioners v commissioner of internal revenue respondent docket no 4749-00s filed date guido lemos and adabelle herrera-lemos pro sese nancy l spitz for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issues for decision are whether petitioners are entitled to certain employee_business_expense deductions claimed on a schedule a itemized_deductions and whether petitioners are entitled to certain business_expense deductions claimed on a schedule c profit or loss from business background some of the facts have been stipulated and are so found petitioners are husband and wife at the time that the petition was filed they resided in hollywood florida references to petitioner are to adabelle herrera-lemos petitioner was self-employed as a real_estate agent from may through december during the year in issue she was associated with sato realty inc a real_estate broker and compensated exclusively on a sales commission basis on date petitioner leased a honda accord the monthly lease payment was dollar_figure payable on the 20th day of each month petitioner used this car in connection with her employment as a real_estate agent guido lemos was employed full-time as a supervisor for the service support department at cintas corporation cintas he also worked part-time for enterprise leasing company preparing rental cars for customers petitioners filed a timely joint federal_income_tax return which was prepared by a professional income_tax_return_preparer petitioners elected to claim itemized_deductions and included a schedule a with their return of relevance here on the schedule a they claimed an employee_business_expense deduction of dollar_figure related to guido lemos’ employment with cintas petitioners’ return also includes a schedule c on which the following items attributable to petitioner’s employment as a real_estate agent are reported amount income dollar_figure deductions car and truck expenses big_number insurance big_number legal and professional office expense sec_44 rent or lease vehicles machinery equip big_number taxes and license sec_280 meals and entertainment other expenses big_number total expenses big_number net_loss big_number taking into account the net_loss reported on the schedule c petitioners reported adjusted_gross_income of dollar_figure on their return the examination of petitioners’ return began sometime prior to june of on date petitioners’ car was q4e- burglarized according to the police report a briefcase was stolen from the front seat of petitioners’ car in the notice_of_deficiency respondent disallowed the employee_business_expense deduction claimed on the schedule a with respect to the deductions claimed on the schedule c respondent disallowed the car and truck expense deduction the rent or lease expense deduction and dollar_figure of the dollar_figure deduction claimed as other expenses each deduction was disallowed upon the ground that petitioners failed to establish that any amount was paid or if paid was for ordinary and necessary business or investment_expenses other adjustments made in the notice_of_deficiency need not be discussed discussion schedule a employee_business_expense deduction during guido lemos was employed as a supervisor in the shipping department of cintas according to petitioners it was his responsibility to ensure that the delivery trucks dispatched from the company contained the proper cargo according to petitioners if an item was erroneously omitted from a designated shipment mr lemos without his employer’s knowledge used his own car to deliver the item to the customer sometimes at substantial distances from his place of work the deduction claimed for employee business_expenses consists of automobile and other travel_expenses claimed to have been incurred by mr lemos - - in the course of delivering various items to his employer’s customers in general a taxpayer is entitled to deductions for ordinary and necessary trade_or_business_expenses sec_162 trade_or_business expense deductions are allowed to those taxpayers who are self-employed as well as those taxpayers who are engaged in the trade_or_business of being an employee 54_tc_374 17_tc_1456 during mr lemos was an employee of cintas however nothing in the record suggests that as a condition of that employment mr lemos was required or expected to use his own car for delivery purposes that being so the expenses even if incurred are not deductible 96_f2d_680 2d cir eder v commissioner tcmemo_1981_ respondent’s determination disallowing the deduction for employee business_expenses is therefore sustained ’ the disallowance of this itemized_deduction in and of itself reduces the total of other itemized_deductions to an amount below the standard_deduction applicable to married individuals who elect to file a joint_return consequently respondent computed the deficiency here in dispute by disallowing all itemized_deductions and allowing the appropriate standard_deduction because we have sustained respondent’s disallowance of the employee_business_expense deduction it 1s unnecessary to address the dispute between the parties with respect to the proper amount of petitioners’ medical_expense_deduction schedule c business_expense deductions there is no dispute between the parties that petitioner was an independent real_estate sales agent during the income and deductions attributable to petitioner’s activities as a real_estate agent are reported on the schedule c included with petitioners’ return some of the deductions claimed on the schedule c were disallowed for a variety of reasons including lack of substantiation as a general_rule taxpayers must keep sufficient records to establish the amounts of their claimed deductions 43_tc_824 sec_1_6001-1 income_tax regs in this case petitioners claim that while they maintained sufficient tax and business records the records that provide substantiation for the deductions here in dispute were in the briefcase that was stolen from their car accepting petitioners’ explanation on the matter we address each of the disallowed schedule c deductions separately deductions for otherwise deductible car and truck expenses are subject_to strict substantiation reguirements sec_274 sec_1_274-5t and temporary income_tax regs fed reg date if records required to substantiate a deduction for car expenses are lost through circumstances beyond the taxpayer’s control such as theft the - taxpayer may substantiate the deduction through the use of a reasonable reconstruction of the lost records sec_1 5t c and temporary income_tax regs fed reg date here no attempt to reconstruct petitioners’ records was made petitioners described the type of records claimed to have been maintained and stolen but except for petitioner’s generalized testimony on the point they did not provide the court with sufficient information that would allow the lost records if any to be reasonably reconstructed because petitioners failed to substantiate either by original or reconstructed records the deduction claimed for car and truck expenses respondent’s disallowance of that deduction is sustained the deduction for the lease expense relates to the honda accord we accept petitioner’s estimate that percent of the usage of this car related to her business according to the lease four monthly payments of dollar_figure were due during we accept petitioner’s testimony that all four of these payments totaling dollar_figure were made as due during they are entitled to a deduction of percent of this amount the dollar_figure deduction for other expenses consists of the following items state exam dollar_figure school course cellular phone beeper big_number clothes cleaning big_number shoe sec_150 insurance supra key pad lock box krlectronic organizer miscellaneous in the notice_of_deficiency respondent disallowed dollar_figure of the total amount allowing petitioners a dollar_figure deduction for the above expenses respondent did not identify which of the above items were allowed and based on the record we were not able to ascertain the combination of the above items that totals dollar_figure nevertheless ignoring the mathematics and keeping in mind that petitioners failed to substantiate any of the expenses we note the following with regard to some of the larger expense items listed above the expenses for clothes cleaning and shoes would not be deductible even if paid and substantiated petitioner’s testimony establishes that the clothing to which the expenses relate is suitable for general usage consequently the expenses are personal in nature and may not be deducted sec_262 74_tc_1266 foster v commissioner tcmemo_1990_427 we think it highly unlikely that any of the dollar_figure allowed by respondent is attributable to a portion of the deductions for clothes cleaning and shoes --- - the deduction for cell phone and beeper expenses is subject_to the same strict substantiation requirements as the car expenses as discussed above sec_274 sec_280f petitioners’ failure to substantiate the expense by original or reasonably reconstructed records is grounds for disallowing the deduction again we think it highly unlikely that respondent allowed any portion of the deduction for cell phone and beeper expenses the remaining items included in the deduction for other expenses total slightly more than the dollar_figure allowed by respondent that being the case it appears that respondent has already allowed in the absence of substantiating records the majority of these items we find no basis in the record for increasing that amount reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
